Mr. Justice Elliott
delivered the opinion of the court.
1. The general rule is that a state legislature has authority to regulate, control and restrain the traffic in intoxicating liquors within its own borders. Such authority belongs to the police power of the state, and may, subject to constitutional restrictions, be delegated to the local legislative bodies of municipal corporations. The authority is to be exercised with the view to lessen drunkenness, pauperism and crime, conserve the public peace, protect life and property, and promote the general welfare of society. The extent to which such authority should be exercised, and whether it should be exercised by the enactment of general laws or by the adoption of local municipal ordinances, or both, are questions of legislative expediency with which judicial officers as such are not charged with responsibility in the first instance. But when the lawmaking power has adopted valid statutes or ordinances regulating or restraining the traffic in intoxicating liquors, the courts are bound to construe and enforce such laws in a fair and impartial manner. Such qualifications of the rule above stated as may result from the paramount authority of the State or National Constitution, need not be considered in the present case. Cooley Const. Lim. (6th ed) p. 716 and notes; 1 Dillon Mun. Corp. (4th ed.) § 141 and notes; Metropolitan Board v. Barrie, 34 N. Y. 657; State v. Downer, 21 Wis. 277; Commonwealth v. Blackington, 24 Pick. 352; Mugler v. Kansas, 123 U. S. 623; Kidd v. Pearson, 128 U. S. 1.
2. The ordinance which defendant was charged with violating was enacted in pursuance of specific and definite leg*329islative authority; no question is raised as to the legality of such delegated power; hence, the ordinance cannot be impeached as invalid on the ground that the courts may deem the same unreasonable or against sound policy. It is not as though the ordinance had been passed under a general grant of legislative authority. See Session Laws 1889, p. 126, amending paragaphs 12 and 13, sec. 20, art. 2, Denver charter of 1885; 1 Dillon Mun. Corp. § 328; Phillips v. City of Denver, ante, 179.
In behalf of defendant it is contended that inasmuch as the charter (paragraph 12) prohibits the issuing of licenses for any saloon or dram shop located within five hundred feet of any church or school building, the municipal authorities are deprived of all jurisdiction in respect to dram shops within such 500 foot limit, and that defendant is not amenable to the ordinance, because he kept his dram shop within 500 foot limit. This argument has the merit of novelty as well as ingenuity, but it ignores altogether another provision of the charter. By paragraph 13 the city council is authorized to prohibit and suppress tippling houses and dram shops. This provision is in no way qualified or complicated by the 500 foot limit; it applies to the whole city and every part thereof. It was therefore competent for the city council to provide' by ordinance that any person keeping a dram shop or tippling house anywhere within the limits of the city, without a license, should be subject to the penalty imposed by the ordinance.
3. It appears that defendant had received a license for his dram shop in 1882, and that the same was renewed at intervals of sis months up to October, 1889. It is now claimed that he was entitled to a renewal of his license for sis months longer upon a deposit of $300 with the city treasurer. He made such deposit, but his application for a license was refused. Such application and deposit constituted no defense to the charge. He did not procure the license ; but he did keep his dram shop open. A license granted might have constituted a defense ; but a license applied for, accompanied by *330a deposit of the license fee, was no defense. To hold otherwise would violate not only the letter of the law, hut would ignore the authority and discretion of the city council altogether in such matters. State v. Jamison, 23 Mo. 330; Kadgihn v. City of Bloomington, 58 Ills. 229.
The record before us does not show the present case to be one of peculiar hardship. It does not appear that the city1" treasurer has ever refused to return the #300 to defendant ; nor does it appear that defendant was entitled to a renewal of his license. It is true paragraph 12, above cited, provides that a license may be renewed from time to time, at the discretion of the city council, for a period not exceeding three years without further petition ; but it does not provide that such license shall be renewed for any period. On the contrary, the renewal is expressly made a matter of discretion with the council. Besides, in this case, the three years had elapsed more than twice over, and defendant had not presented the petition of any owners of real estate within the frontage of the block in which his dram shop was carried on.
Furthermore, it is admitted that the dram shop was within 500 feet of a church used for religious purposes. Considering the purpose and intent which the legislature must have had for excluding dram shops for a distance of 500 feet from churches and school buildings, there can be no doubt that the 500 foot limit applies to renewals as well as to original licenses. The law does not provide that a license for a dram shop alreadj' issued shall become void in case a school building or church shall be located within 500 feet of such dram shop ; there is, therefore, no danger of a forfeiture of money already paid and accepted. But the law does declare that “ no license shall be issued for a saloon or dram shop located within 500 feet of any church or school building,” This clause of the statute is inserted in such close connection with the provision for the renewal of licenses that if it had been intended to apply to original applications only, it is not probable that such unqualified negative words would have been employed. It would be a narrow construction to say that the language does *331not include the renewal as well as the issuance of licenses. The renewal of a license is equivalent to the issuance of a license in legal as well as practical effect.
Perceiving no error in the record, the judgment of the county court must be affirmed.

Affirmed.